DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Application filed on the 6th day of December, 2021. Currently claims 1-3 are pending. No claims are allowed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must 
In the instant case, claims 1-3 are directed to a system. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically business interactions and risk management (see at least 84 Fed. Reg. (4) at 52), and, in this case, mental processes .
Examiner notes that claim 1 recites a system for a generating compliance templates in a franchisee/franchisor relationship using and communicating these templates to the various users of the system, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing business interactions and managing risk. This is merely further embellishments of the abstract idea and does not further limit the claimed invention to render the claims patentable subject matter. The limitations, substantially comprising the body of the claim, recite standard processes found in training and franchise situations. Because the limitations above closely follow the steps standard in interactions between people and businesses such as creating and maintaining compliance of a franchise, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Alternatively, claim 1 recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec page 1], a “system and method for automating compliance tracking through template driven compliance libraries”. Accordingly, the Examiner submits claim 1 recites an abstract idea based on the language identified in claim 1, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.

Accordingly, the claimed “system” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “computer” (e.g., processing device, modules). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be an computer-implemented method using a generically claimed “interface” and “devices” and even basic, generic recitations that imply use of the computer such as storing information via servers would add little if anything to the abstract idea.
Similarly, reciting the abstract idea as software functions used to program a generic computer is not significant or meaningful: generic computers are programmed with software to perform various functions every day. A programmed generic computer is not a particular Alice, 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), is not enough to integrate the exception into a practical application. Further, it is not relevant that a human may perform a task differently from a computer. It is necessarily true that a human might apply an abstract idea in a different manner from a computer. What matters is the application, “stating an abstract idea while adding the words ‘apply it with a computer’” will not render an abstract idea non-abstract. Tranxition v. Lenovo, Nos. 2015-1907, -1941, -1958 (Fed. Cir. Nov. 16, 2016), slip op. at 7-8.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computerised system. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.

Claims 2-3 are directed to further embellishments of the abstract idea in that they are directed to aspects of the claim information processing and storage of information related to that processing which is the central theme of the abstract idea identified above, as well as being directed to data processing and transmission which the courts have recognized as insignificant extra-solution activities (see at least M.P.E.P. 2106.05(g))). Data transmission is one of the most basic and fundamental uses there are for a generic computing device is not sufficient to amount to significantly more. The examiner takes the position that simply appending the judicial exception with such a well understood step of data transmission is not going to amount to significantly more than the abstract idea. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180095705 A1 to Roberts et al. (hereinafter Roberts) in view of U.S. Patent Application Publication No. 20120022897 A1 to Shafer.
Referring to Claim 1, Roberts discloses a system comprising:
one or more servers coupled with a plurality of storage devices configured to store a plurality of templates for franchisors, franchisees, and small business owners, and a plurality of libraries created by one or more franchisors, one or more franchisees, and one or more small business owners (see at least Roberts: ¶ 13-14, 21, 26, 37-41, 46-52, 55, and 65: discusses the system comprising a plurality of servers and storage devices capable of storing templates for franchises, franchisees and small business owners where the data can be stored in a plurality of difference libraries created by the franchisors) (compliance templates further addressed below); 
a plurality of franchisor applications, franchisee applications, and small business applications, each application comprising a User Interface (U/I) and a template creation wizard (see at least Roberts: ¶ 12, 14,-15, 20, 22, 28-32, 35, 39, 44, 46-52, and 80-88: discusses the various end-user interfaces that the user can access to create, download, and print documents and templates; see also Roberts: Abstract, ¶ 27, 33, 35, 36, 40, 42-43, 46-52, 56-63, and 125-126: discusses the template creation interface (wizard)).  
a plurality of local devices configured to store the plurality of franchisor applications, franchisee applications, and small business applications comprising one or more processors configured to run the applications and automatically generate custom templates for each employee associated with each franchisee and small business owner based on the department, stage and location of the employee (see at least Roberts: ¶ 13-14, 21, 26, 37-41, 46-52, 55, and 65: discusses the system comprising a plurality of servers and storage devices capable of storing templates for franchises, franchisees and small business owners where the data can be stored in a plurality of difference libraries created by the franchisors; see also Roberts: Abstract, ¶ 27, 33, 35, 36, 40, 42-43, 46-52, 56-63, and 125-126: discusses the template creation interface (wizard));
a communication network coupled with the one or more servers, plurality of franchisor applications, franchisee applications, and small business applications and one or more storage devices and configured to allow the plurality of franchisor applications, franchisee applications, and small business applications to store the customized templates in one or more libraries associated with each of the franchisors, franchisees and small business owners (see at least Roberts: ¶ 13-14, 21, 26, 37-41, 46-52, 55, and 65: discusses the system comprising a plurality of servers and storage devices capable of storing templates for franchises, franchisees and small business owners where the data can be stored in a plurality of difference libraries created by the franchisors; see also Roberts: Abstract, ¶ 27, 33, 35, 36, 40, 42-43, 46-52, 56-63, and 125-126: discusses the template creation interface (wizard)).
Roberts does not explicitly state:
to store a plurality of compliance templates
automatically generate custom templates
However, Shafer, which talks about a method and system for handling best practices and provide quantified results, customized recommendations and tolls to reduce costs and improve best practices quality control, teaches it is known to the provide templates to various members of a connected system such as a franchise, franchisee, and or small business (see at least Shafer: Abstract, ¶ 15 and 102). Examiner notes that Shafer discloses a method and system for automatically monitoring multi-site business and implementing compliance recommendation and tracking where the system generates documents, templates, forms, checklists, scripts, form letters, brochures to assist in the customized action plan (see at least Shafer: ¶ 102-104). The cited sections discuss how the system monitors the progress of the plan by determining if the compliance plan was implemented, partially implemented, or not implemented (see at least Shafer: ¶ 104).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of provide templates to various members of a connected system such as a franchise, franchisee, and or small business (as disclosed by Shafer) into the a system comprising one or more servers coupled with a plurality of storage devices configured to store a plurality of compliance templates for franchisors, franchisees, and small business owners, and a plurality of libraries created by one or more franchisors, one or more franchisees, and one or more small business owners (as disclosed by Roberts), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Roberts and Shafer teaches the system of claim 1, including wherein the one or more servers are further configured to associate documents in the library with each employee based on the customized template associated therewith (see at least Roberts: ¶ 13-14, 21, 26, 37-41, 46-52, 55, and 65: discusses the system comprising a plurality of servers and storage devices capable of storing templates for franchises, franchisees and small business owners where the data can be stored in a plurality of difference libraries created by the franchisors).

Referring to Claim 3, the combination of Roberts and Shafer teaches the system of claim 2, including further comprising one or more user processing devices configured to access documents via the communication network form the library and to confirm compliance with respect to the accessed documents (see at least Shafer: ¶ 102-104).


Response to Arguments
Applicant's arguments filed with respect to the rejection under USC 101 have been fully considered but they are not persuasive. Examiner notes that claim 1 recites a system for a generating compliance templates in a franchisee/franchisor relationship using and communicating these templates to the various users of the system, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing business interactions and managing risk. This is merely further embellishments of the abstract idea and does not further limit the claimed invention to render the claims patentable subject matter. The limitations, substantially comprising the body of the claim, recite standard processes found in training and franchise situations. Because the limitations above closely follow the steps standard in interactions between people and businesses such as creating and maintaining compliance of a franchise, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Alternatively, claim 1 recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in compliance training where a franchise contains and distributes training or educational information via created templates and formats. Receiving training documents from upper management in any situation is traditional in most industries. The instant application is directed to standard procedures of maintaining compliance of a business no matter the size. Because the limitations above closely follow the steps of determining and maintaining compliance, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions and risk management on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “interface” recited at a high level of generality. These elements do not themselves amount to an improvement to the interface or computer, to a technology or another technical field. This is consistent with Applicant’s disclosure which states that the computing device can amount to any server computer while listing off various generic and commonly known computer. (App. Spec. ¶ 63). 
Therefore, the rejection is maintained.
Applicant’s arguments with respect to claim(s) 1-3 and the rejection under 103 have been considered but are moot because the new ground of rejection necessitated by the submitted amendments. Examiner notes that after further consideration of the submitted amendments with the shift in scope, the amendments necessitated further search and consideration which led to the identification of new prior art. The claims stand rejected for the reasons and rationales explained in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Michael Young/Examiner, Art Unit 3689